Case 8:20-cv-00037-JVS-KES Document 15 Filed 01/13/20 Page 1 of 1 Page ID #:56

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:


                                                                    8:20−cv−00037−JVS−KES
 ROBERT E. LOONEY, SR.
                                                  Plaintiff(s),

          v.
 CARRINGTON MORTGAGE SERVICES, LLC                                  NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).
                                                                   ELECTRONICALLY FILED PRO HAC VICE
                                                                               APPLICATION




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

  1/10/2020       10, 11        Application of Non−Resident Attorney to Appear in a Specific Case Pro Hac Vice
 Date Filed      Doc. No.      Title of Doc.

 ERROR(S) WITH DOCUMENT:

 Local Rule 83−2.1.3.3(a) Application not complete: state and/or federal courts to which the applicant has been
 admitted are not listed.




 Other:

 Note: In response to this notice, the Court may: 1) deny the Application; 2) order an amended or corrected document to
 be filed; 3) order the document stricken; or 4) take other action as the Court deems appropriate. You need not take any
 action in response to this notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

 Dated: January 13, 2020                           By: /s/ Lori Muraoka lori_muraoka@cacd.uscourts.gov
                                                      Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




  G−112C(07/18)           Notice to Filer of Deficiencies in Electronically Filed Pro Hac Vice Application
